Citation Nr: 0533142	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  96-42 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision 
disability.

2.  Entitlement to an initial compensable rating for the 
service-connected bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from November 1969 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Due to the veteran's change in residence, the case was 
subsequently transferred to the RO in Waco, Texas, which now 
has jurisdiction.

The July 1996 rating decision denied, as not well-grounded, 
service connection for bronchitis and for a vision 
disability.  The veteran's Notice of Disagreement (NOD) with 
that decision was received at the RO in August 1996.  The RO 
issued a Statement of the Case (SOC) in September 1996.  The 
veteran's substantive appeal (VA Form 9) was received at the 
RO in October 1996.  In July 2001, the RO issued a 
Supplemental Statement of the Case (SSOC), which denied the 
veteran's claims on the merits, in light of the recent 
passage of the Veterans Claims Assistance Act which 
essentially eliminated the concept of a well-grounded claim.  

In May 2004, the case was remanded back to the RO to afford 
the veteran an opportunity to appear for a personal hearing 
via video conference at the RO before a Veterans Law Judge 
sitting in Washington, DC.  The video conference hearing was 
held before the undersigned Veterans Law Judge in July 2004, 
and a copy of the hearing transcript is associated with the 
claims file.  

In an October 2004 decision, the Board granted service 
connection for bronchitis, and remanded the issue of service 
connection for a vision disability to the RO, via the Appeals 
Management Center (AMC) for additional development of the 
record.  

In a December 2004 rating decision, the RO/AMC effectuated 
the grant of service connection for bronchitis and assigned a 
noncompensable rating for that disability.  The veteran's NOD 
with the initial noncompensable rating assigned for the 
service-connected bronchitis was received at the RO in 
February 2005.  An SOC as to that issue has not yet been 
issued to the veteran.  

In August 2005, the RO/AMC issued a Supplemental Statement of 
the Case (SSOC) with affirmed the determination previously 
entered.  The case was thereafter returned to the Board for 
further appellate review.  

The appeal as to the issue of entitlement to an initial 
compensable rating for the service-connected bronchitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1.  The service medical records show that the veteran had a 
refractive error upon entry into active service as well as at 
discharge from service. 

2.  The competent and probative medical evidence of record 
does not show that the veteran had a visual field abnormality 
during service, or for many years after separation from 
service and the evidence does not indicate that the veteran's 
current visual field abnormality was due to an injury or 
other event in service.


CONCLUSION OF LAW

The veteran does not have a disability caused by visual 
defect which is due to injury or disease that was incurred in 
or aggravated by service; nor may any eye disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letters in June 2003 and 
December 2004, followed the initial adjudication.  The 
notices included the type of evidence needed to substantiate 
claims for service connection.  In addition, the RO informed 
the appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The June 2003 and December 2004 
VCAA letters, also informed the appellant about the 
information and evidence he was expected to provide.  The 
letters also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain.  The December 2004 letter specifically 
advised the veteran to submit all evidence in his possession 
that pertained to his claim.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Furthermore, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing his 
claims of service connection, he presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the veteran was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would substantiate his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the veteran was provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  See VAOPGCPREC 8-03.

Moreover, the July 1996 rating decision, the September 1996 
SOC and subsequent SSOCs explained, in detail, the reasons 
for the denial of his claim.  The veteran also offered 
testimony in support of his claim at a personal hearing.  The 
Board finds that the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  Congenital or 
developmental defects, such as refractive error of the eye, 
are not considered diseases or injuries under the law for the 
purpose of establishing service connection.  38 C.F.R. § 
3.303(c) (2005).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).  
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt that exists because of 
an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2005).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the veteran seeks service connection for a 
visual field loss.  He claims that the vision disability 
occurred as a result of an in-service injury and/or an 
automobile accident in 1971.  

A careful review of the veteran's service medical records 
reveal that an examiner noted defective vision "E2" on the 
veteran's October 1969 entrance/induction examination; but 
the veteran was still found acceptable for service.  Distant 
vision was 20/40 in the right eye and 20/30 in the left eye.  
Red-green color vision was normal.  On the physical profile 
block, the examiner assigned a "2" under "E" for eyes.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "E" for eyes.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.").  

There were no further complaints or findings concerning the 
eyes during service.  On the June 1971 separation 
examination, including the veteran's Report of Medical 
History, the veteran indicated that he had worn glasses 
and/or contact lenses, but he did not report any past or 
present eye trouble.  On examination, defective vision was 
again noted.  Specifically, the examiner noted distant vision 
of 20/25 in the right eye and 20/30 in the left eye 
(corrected to 20/20 in both eyes).  Near vision was 20/30 in 
each eye.  The examiner assigned a "1" under "E" for eyes in 
the physical profile block.

Post-service medical evidence includes VA treatment records 
and VA examination reports.  At a June 1995 VA general 
medical examination, the veteran's eyes appeared normal, and 
the veteran reported no problems with his eyes and did not 
wear refractive lenses.

At an April 1997 VA vision examination, the veteran reported 
receiving glasses during service, headaches and watering of 
the eyes with or without glasses.  At his examination, the 
veteran reported no glaucoma, no [eye] surgeries, no 
injuries, and no eye infections.  Uncorrected distant visual 
acuity was 20/20 in the right eye and 20/30 in the left eye, 
corrected to 20/20 in both eyes.  Uncorrected near visual 
acuity was 20/40 in the right eye, corrected to 20/30; and 
20/50 in the left eye, corrected to 20/50.  The veteran 
reported occasional diplopia when looking at near targets; 
there was no deviation either at 6 meters or 40 centimeters 
on examination.  

A visual field deficit was noted.  Visual field bilateral 
inferior left closed anopsia by confrontation was noted.  It 
was repeated by automated visual fields and was a confirmed 
visual field loss.  He reported that it was due to an 
automobile accident in 1971.  Lids and lashes were clean and 
clear.  Lens was clear.  Sclera and conjunctiva were clear.  
Angles were open by Von Herick, iris was flat.  Cornea was 
clear.  Internal examination CD ratio was 0.25 x 0.25 OU, 
neuroretinal rim was intact OU.  Vessels were of good caliber 
OU and macula was flat OU.  Tonometry was 18 mm of Mercury in 
each eye at 9:00 in the morning.  Auto refractor was 
-0.25 sphere, left eye was -0.50, axis 116.  The diagnosis 
was poor near vision due to incipient presbyopia and visual 
field loss.  

At his personal hearing before the undersigned Veterans Law 
Judge, the veteran testified that his vision problems began 
during service as a result of going through the gas chamber.  
Specifically, the veteran reported that his eyes began to 
water on and off and he was issued glasses to wear during 
service.  The veteran also reported that he was hit in the 
head during pogo stick training and his eyes and head were 
checked as a result.  The veteran reported that after 
service, his vision continued to worsen.

The veteran was afforded another VA vision examination in 
April 2005.  The examiner indicated that a thorough review of 
the veteran's claims file was conducted, and there was no 
mention of ocular complaints until 1986 at which time the 
veteran reported a history of headaches for two years with a 
recent headache associated with an episode of blurred vision.  

At the examination, the veteran reported that he went over a 
cliff in Volkswagen in 1971 and hit the back of his had and 
had visual field defect inferior left of each eye (OU) and it 
had not changed since that time.  

On examination, uncorrected near visual acuity was 20/200 in 
each eye; uncorrected far visual acuity was 20/40 in the 
right eye and 20/40+1 in the left eye.  Intraocular pressure 
was 8 in the right eye and 10 in the left eye.  Vertical 
diplopia was noted with did not always resolve with closing 
one eye.  Lids and lashes were clear.  With regard to 
conjunctiva/sclera, pinguecula nasal left eye was noted.  
Corneas were clear.  Anterior chambers were deep and clear.  
Iris dilated both eyes.  Both lenses were clear.  On retinal 
examination, cup to disc ration was .2 right eye and .35 left 
eye.  Macula were normal, OU.  Vessels were normal, OU.  
Periphery was normal, OU.  A field visual deficit was noted.  

The diagnosis was visual field abnormality - homonymous 
congruent inferior left quadranopia.  The examiner noted that 
the abnormality was consistent with the accident described by 
the veteran as affecting his right occipital region.  It was 
also consistent with the reported findings of the visual 
field performed in 1997.  The examiner opined that it could 
also be associated with migrainous negative scotomas, but 
those were usually temporary; however, the examiner noted 
that in extreme ischemic episodes they could become 
permanent.  

The examiner also opined that the veteran's complaints of 
intermittent vision loss, while poorly described, could have 
been associated with acephalgic migraines, tearfilm 
abnormality, or presbyopia exhibited when he did not wear his 
bifocals.  

The examiner noted that, after a significant amount of time 
spent reviewing the records, there was no evidence or 
information regarding any hospitalization for head injury or 
any indication of a motor vehicle accident.  As such, the 
examiner concluded that there was no nexus between the 
veteran's current vision field abnormality and military 
service.  

In sum, the medical evidence in this case reflects that the 
veteran has a current visual deficit/abnormality, other than 
refractive error.  However, the evidence does not show the 
presence of the current visual deficit/abnormality (other 
than refractive error) until 1997, over 25 years after 
separation from service.  Furthermore, the VA examiner in 
April 2005 opined that there was no nexus between the 
veteran's period of service and his current vision 
disability.  Although the examiner indicated that the 
veteran's symptomatology was consistent with the veteran's 
description of an automobile accident, there is no evidence 
in the claims file to show that the alleged automobile 
accident occurred during the veteran's period of active 
service.  There is no medical opinion to the contrary.  
Although the veteran has asserted that he suffered injury to 
his eyes during service, and that he was in an automobile 
accident in 1971, the medical evidence of record is void of 
any documentation to support the veteran's assertions and he 
suffered any such injury or accident during service.  

There is no evidence of record, other than the appellant's 
contentions, that his current eye disorder is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for loss 
of vision, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a vision disability is denied.  


REMAND

As noted above, in a December 2004 rating decision, the RO 
granted service connection for bronchitis and assigned a 
noncompensable rating for that disability.  The veteran 
subsequently submitted a timely Notice of Disagreement with 
the initial noncompensable rating assigned for the service-
connected bronchitis, which was received at the RO in 
February 2005.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to an initial compensable rating for the 
service-connected bronchitis.  

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2005).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to an initial compensable 
rating for the service-connected 
bronchitis in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 
19.29, 19.30 (2005).  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.


Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


